DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 25-35, and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-15, and 17-20 of U.S. Patent No. 11,344,449 (‘449 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘449 patent anticipate the claims of the instant application.
Regarding claim 21, claim 1 of the ‘449 patent discloses a probe assembly, comprising: a multi-core optical fiber; a cannula, wherein the multi-core optical fiber extends at least partially through the cannula for transmitting laser light from a laser source to a target location; a gradient index (GRIN) lens housed in the cannula, wherein the multi-core optical fiber touches a proximal end of the GRIN lens; and a cylindrical window press-fitted to a distal end of the cannula, wherein a distal end of the GRIN lens touches a proximal end of the cylindrical window inside the cannula and wherein a. distal end of the cylindrical window extends outside the cannula, wherein the GRIN lens is positioned between the multi-core optical fiber and the cylindrical window (lines 46-63).
Regarding claim 22, claim 2 of the ‘449 patent discloses the cylindrical window comprises transparent material.
Regarding claim 23, claim 3 of the ‘449 patent discloses the cylindrical window has optical power.
Regarding claim 25, claim 5 of the ‘449 patent discloses the proximal end of the cylindrical window comprises a convex surface. 
Regarding claim 26, claim 6 of the ‘449 patent discloses the proximal end of the cylindrical window comprises a spherical segment.
Regarding claim 27, claim 7 of the ‘449 patent discloses the proximal end of the cylindrical window comprises a molded aspherical segment.
Regarding claim 28, claim 8 of the ‘449 patent discloses the proximal end of the GRIN lens is curved.
Regarding claim 29, claim 9 of the ‘449 patent discloses the proximal end of the GRIN lens is spherical.
Regarding claim 30, claim 10 of the ‘449 patent discloses the distal end of the GRIN lens is curved.
Regarding claim 31, claim 11 of the ‘449 patent discloses the proximal end of the GRIN lens is spherical.
Regarding claim 32, claim 12 of the ‘449 patent discloses the cylindrical window is press-fitted such that the cylindrical window reduces leakage of material into the cannula.
Regarding claim 33, claim 13 of the ‘449 patent discloses a surgical system, comprising: a laser source: a multi-core optical fiber; a probe assembly connected to the laser source through the multi-core optical fiber, the probe assembly comprising: a hand-piece connected to a cannula, the cannula comprising a distal end, wherein the multi-core optical fiber extends through the hand-piece and at least partially through the cannula for transmitting laser light from the laser source to a target location; a GRIN lens housed in the cannula, wherein the multi-core optical fiber touches a proximal end of the GRIN lens; and a cylindrical window press-fitted to the distal end of the cannula, wherein a distal end of the GRIN lens touches a proximal end of the cylindrical window inside the cannula and wherein a distal end of the cylindrical window extends outside the cannula, wherein the GRIN lens is positioned between the multi-core optical fiber and the cylindrical window (col. 7-8, lines 23-13).
Regarding claim 34, claim 14 of the ‘449 patent discloses the cylindrical window comprises transparent material.
Regarding claim 35, claim 15 of the ‘449 patent discloses the cylindrical window has optical power.
Regarding claim 37, claim 17 of the ‘449 patent discloses the proximal end of the cylindrical window comprises a convex surface.
Regarding claim 38, claim 18 of the ‘449 patent discloses the proximal end of the cylindrical window comprises a spherical segment.
Regarding claim 39, claim 19 of the ‘449 patent discloses the proximal end of the cylindrical window comprises a molded aspherical segment.
Regarding claim 40, claim 20 of the ‘449 patent discloses the cylindrical window is press-fitted such that the cylindrical window reduces leakage of material into the cannula.
Allowable Subject Matter
Claims 24 and 36 are objected to as being dependent upon a rejected base claim.
Claims 21 and 33 would be allowable if rewritten or amended to overcome the double patenting rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Claims 21 and 33 incorporate the allowable subject matter of application no. 16/218,382 and thus are allowable for the same reasons reproduced below:
In the closest prior art, Loeb (US 2002/0193781), Ito (US 2016/0299170), and Belikov (US 2012/0123399) in combination provide the individual components of the probe assembly, i.e., the multi-core optical fiber, cannula, gradient index lens, and cylindrical window (see application no. 16/218,382 final rejection mailed 07/09/2021, pg. 6-8). Loeb, Ito, and Belikov do not teach a configuration of the cylindrical window press-fitted to a distal end of the cannula, wherein a distal end of the GRIN lens touches a proximal end of the cylindrical window inside the cannula and wherein a distal end of the cylindrical window extends outside the cannula, wherein the GRIN lens is positioned between the multi-core optical fiber and the cylindrical window and wherein the GRIN lens is external to the cylindrical window.
Allsworth (US 4632505) teaches such a configuration of the window, lens, and optical fiber (previous final rejection, pg. 8, para. 23), but also teaches that this configuration is useful in providing efficient optical connection between opposing optical fibers (Abstract; Background). As persuasively argued by Applicant in application no. 16/218,382 Appeal Brief filed 11/29/2021, pg. 9, one of ordinary skill in the art would not consider Allsworth’s teachings in constructing the claimed laser probe as there is no perceived need to couple the energy leaving the laser probe with another connector/probe (i.e., Allsworth is not analogous art). Furthermore, Allsworth is not reasonably pertinent to the particular problem with which Applicant was concerned because Allsworth does not teach that the claimed configuration overcomes issues caused by the probe overheating (see instant application specification, para. 24), but rather teaches an efficient optical connection with another connector/probe as set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Loeb (US 2004/0120668) discloses a device and method for delivery of long wavelength laser energy to a tissue site.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792